Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

 

ARENA PHARMACEUTICALS, INC.

 

WARRANT

 

Warrant No.

Dated: December 24, 2003

 

Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received,
                                               or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
                 shares of common stock, $0.0001 par value per share (the
“Common Stock”), of the Company (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”) at an exercise price equal to $10 per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the date hereof and through and
including the seven (7) year anniversary of the date hereof (the “Expiration
Date”), and subject to the following terms and conditions.  This Warrant (this
“Warrant”) is one of a series of similar warrants issued pursuant to that
certain Securities Purchase Agreement, dated as of the date hereof, by and among
the Company and the Purchasers identified therein (the “Purchase Agreement”). 
All such warrants are referred to herein, collectively, as the “Warrants.”

 


1.             DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
WARRANT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE PURCHASE AGREEMENT.


 


2.             REGISTRATION OF WARRANT.  THE COMPANY SHALL REGISTER THIS
WARRANT, UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE (THE
“WARRANT REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME. 
THE COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS WARRANT AS THE
ABSOLUTE OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION
TO THE HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY.


 


3.             REGISTRATION OF TRANSFERS.  SUBJECT TO SECTION 4.1 OF THE
PURCHASE AGREEMENT, THE COMPANY SHALL REGISTER THE TRANSFER OF ANY PORTION OF
THIS WARRANT IN THE WARRANT REGISTER, UPON

 

--------------------------------------------------------------------------------


 

surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Transfer Agent or to the Company at its address
specified herein.  Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.


 


4.             EXERCISE AND DURATION OF WARRANT.


 


(A)           THIS WARRANT SHALL BE EXERCISABLE BY THE REGISTERED HOLDER AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE DATE HEREOF TO AND INCLUDING THE
EXPIRATION DATE.  AT 6:30 P.M., NEW YORK CITY TIME ON THE EXPIRATION DATE, THE
PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO SHALL BE AND BECOME VOID AND
OF NO VALUE.


 


(B)           A HOLDER MAY EXERCISE THIS WARRANT BY DELIVERING TO THE COMPANY
(I) AN EXERCISE NOTICE, IN THE FORM ATTACHED HERETO (THE “EXERCISE NOTICE”),
APPROPRIATELY COMPLETED AND DULY SIGNED, AND (II) PAYMENT OF THE EXERCISE PRICE
FOR THE NUMBER OF WARRANT SHARES AS TO WHICH THIS WARRANT IS BEING EXERCISED
(WHICH MAY TAKE THE FORM OF A “CASHLESS EXERCISE” IF SO INDICATED IN THE
EXERCISE NOTICE AND IF A “CASHLESS EXERCISE” MAY OCCUR AT SUCH TIME PURSUANT TO 
SECTION 10 BELOW), AND THE DATE SUCH ITEMS ARE DELIVERED TO THE COMPANY (AS
DETERMINED IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF) IS AN “EXERCISE
DATE.”  THE HOLDER SHALL NOT BE REQUIRED TO DELIVER THE ORIGINAL WARRANT IN
ORDER TO EFFECT AN EXERCISE HEREUNDER.  EXECUTION AND DELIVERY OF THE EXERCISE
NOTICE SHALL HAVE THE SAME EFFECT AS CANCELLATION OF THE ORIGINAL WARRANT AND
ISSUANCE OF A NEW WARRANT EVIDENCING THE RIGHT TO PURCHASE THE REMAINING NUMBER
OF WARRANT SHARES.


 


5.             DELIVERY OF WARRANT SHARES.


 


(A)           UPON EXERCISE OF THIS WARRANT, THE COMPANY SHALL PROMPTLY (BUT IN
NO EVENT LATER THAN THREE TRADING DAYS AFTER THE EXERCISE DATE) ISSUE OR CAUSE
TO BE ISSUED AND CAUSE TO BE DELIVERED TO OR UPON THE WRITTEN ORDER OF THE
HOLDER AND IN SUCH NAME OR NAMES AS THE HOLDER MAY DESIGNATE, A CERTIFICATE FOR
THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE, FREE OF RESTRICTIVE LEGENDS
UNLESS A REGISTRATION STATEMENT COVERING THE RESALE OF THE WARRANT SHARES AND
NAMING THE HOLDER AS A SELLING STOCKHOLDER THEREUNDER IS NOT THEN EFFECTIVE AND
THE WARRANT SHARES ARE NOT FREELY TRANSFERABLE WITHOUT VOLUME RESTRICTIONS
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  THE HOLDER, OR ANY PERSON SO
DESIGNATED BY THE HOLDER TO RECEIVE WARRANT SHARES, SHALL BE DEEMED TO HAVE
BECOME HOLDER OF RECORD OF SUCH WARRANT SHARES AS OF THE EXERCISE DATE.  THE
COMPANY SHALL, UPON REQUEST OF THE HOLDER, USE ITS BEST EFFORTS TO DELIVER
WARRANT SHARES HEREUNDER ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION
OR ANOTHER ESTABLISHED CLEARING CORPORATION PERFORMING SIMILAR FUNCTIONS.


 


(B)           THIS WARRANT IS EXERCISABLE, EITHER IN ITS ENTIRETY OR, FROM TIME
TO TIME, FOR A PORTION OF THE NUMBER OF WARRANT SHARES.  UPON SURRENDER OF THIS
WARRANT FOLLOWING ONE OR MORE PARTIAL EXERCISES, THE COMPANY SHALL ISSUE OR
CAUSE TO BE ISSUED, AT ITS EXPENSE, A NEW WARRANT EVIDENCING THE RIGHT TO
PURCHASE THE REMAINING NUMBER OF WARRANT SHARES.

 

2

--------------------------------------------------------------------------------


 


(C)           IN ADDITION TO ANY OTHER RIGHTS AVAILABLE TO A HOLDER, IF THE
COMPANY FAILS TO DELIVER TO THE HOLDER A CERTIFICATE REPRESENTING WARRANT SHARES
BY THE THIRD TRADING DAY THE DATE ON WHICH DELIVERY OF SUCH CERTIFICATE IS
REQUIRED BY THIS WARRANT, AND IF AFTER SUCH THIRD TRADING DAY THE HOLDER
PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF COMMON STOCK TO
DELIVER IN SATISFACTION OF A SALE BY THE HOLDER OF THE WARRANT SHARES THAT THE
HOLDER ANTICIPATED RECEIVING FROM THE COMPANY (A “BUY-IN”), THEN IN THE HOLDER’S
SOLE DISCRETION, THE COMPANY SHALL WITHIN THREE TRADING DAYS AFTER THE HOLDER’S
REQUEST, EITHER (I) PAY CASH TO THE HOLDER IN AN AMOUNT EQUAL TO THE HOLDER’S
TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF
COMMON STOCK SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT THE COMPANY’S
OBLIGATION TO DELIVER SUCH CERTIFICATE (AND TO ISSUE SUCH COMMON STOCK) SHALL
TERMINATE, OR (II) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE HOLDER A
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH COMMON STOCK AND PAY CASH TO THE
HOLDER IN AN AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE
PRODUCT OF (A) SUCH NUMBER OF SHARES OF COMMON STOCK, TIMES (B) THE CLOSING
PRICE ON THE DATE OF THE EVENT GIVING RISE TO THE COMPANY’S OBLIGATION TO
DELIVER SUCH CERTIFICATE.


 


(D)           THE COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF
ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE THE SAME, ANY WAIVER OR CONSENT
WITH RESPECT TO ANY PROVISION HEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST ANY
PERSON OR ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE
HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR
ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF
ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE
COMPANY TO THE HOLDER IN CONNECTION WITH THE ISSUANCE OF WARRANT SHARES. 
NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES
AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A
DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE
COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON
STOCK UPON EXERCISE OF THIS WARRANT  AS REQUIRED PURSUANT TO THE TERMS HEREOF.


 


6.             CHARGES, TAXES AND EXPENSES.   ISSUANCE AND DELIVERY OF
CERTIFICATES FOR SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT SHALL BE
MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX, WITHHOLDING
TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN RESPECT OF THE
ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY
ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE
REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS IN A NAME OTHER
THAN THAT OF THE HOLDER OR AN AFFILIATE THEREOF.  THE HOLDER SHALL BE
RESPONSIBLE FOR ALL OTHER TAX LIABILITY THAT MAY ARISE AS A RESULT OF HOLDING OR
TRANSFERRING THIS WARRANT OR RECEIVING WARRANT SHARES UPON EXERCISE HEREOF.

 


7.             REPLACEMENT OF WARRANT.  IF THIS WARRANT IS MUTILATED, LOST,
STOLEN OR DESTROYED, OR A HOLDER FAILS TO DELIVER SUCH CERTIFICATE AS MAY
OTHERWISE BE PROVIDED HEREIN, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN
EXCHANGE AND SUBSTITUTION FOR AND UPON CANCELLATION HEREOF, OR IN LIEU OF AND
SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION (IN
SUCH CASE) AND, IN EACH CASE, AND CUSTOMARY AND REASONABLE INDEMNITY, IF
REQUESTED.  APPLICANTS FOR A NEW WARRANT

 

3

--------------------------------------------------------------------------------


 

under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

 


8.             RESERVATION OF WARRANT SHARES.  THE COMPANY COVENANTS THAT IT
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS
AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE
PURPOSE OF ENABLING IT TO ISSUE WARRANT SHARES UPON EXERCISE OF THIS WARRANT AS
HEREIN PROVIDED, THE NUMBER OF WARRANT SHARES WHICH ARE THEN ISSUABLE AND
DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE WARRANT, FREE FROM PREEMPTIVE
RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER
(TAKING INTO ACCOUNT THE ADJUSTMENTS AND RESTRICTIONS OF SECTION 9). THE COMPANY
COVENANTS THAT ALL WARRANT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON
ISSUANCE AND THE PAYMENT OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE
TERMS HEREOF, BE DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND
NONASSESSABLE.  THE COMPANY WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO
ASSURE THAT SUCH SHARES OF COMMON STOCK MAY BE ISSUED AS PROVIDED HEREIN WITHOUT
VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF ANY
SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM UPON WHICH THE COMMON STOCK
MAY BE LISTED.


 


9.             CERTAIN ADJUSTMENTS.  THE EXERCISE PRICE AND NUMBER OF WARRANT
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.


 


(A)           STOCK DIVIDENDS AND SPLITS.  IF THE COMPANY, AT ANY TIME WHILE
THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK DIVIDEND ON ITS COMMON STOCK OR
OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF CAPITAL STOCK THAT IS PAYABLE IN
SHARES OF COMMON STOCK, (II) SUBDIVIDES OUTSTANDING SHARES OF COMMON STOCK INTO
A LARGER NUMBER OF SHARES, OR (III) COMBINES OUTSTANDING SHARES OF COMMON STOCK
INTO A SMALLER NUMBER OF SHARES, THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL
BE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF WHICH THE
DENOMINATOR SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT.  ANY ADJUSTMENT MADE PURSUANT TO CLAUSE (I) OF
THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION,
AND ANY ADJUSTMENT PURSUANT TO CLAUSE (II) OR (III) OF THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
COMBINATION.


 


(B)           PRO RATA DISTRIBUTIONS.  IF THE COMPANY, AT ANY TIME WHILE THIS
WARRANT IS OUTSTANDING, DISTRIBUTES TO HOLDERS OF COMMON STOCK (I) EVIDENCES OF
ITS INDEBTEDNESS, (II) ANY SECURITY (OTHER THAN A DISTRIBUTION OF COMMON STOCK
COVERED BY THE PRECEDING PARAGRAPH), (III) RIGHTS OR WARRANTS TO SUBSCRIBE FOR
OR PURCHASE ANY SECURITY, OR (IV) ANY OTHER ASSET (IN EACH CASE, “DISTRIBUTED
PROPERTY”), THEN IN EACH SUCH CASE THE EXERCISE PRICE IN EFFECT IMMEDIATELY
PRIOR TO THE RECORD DATE FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO
RECEIVE SUCH DISTRIBUTION SHALL BE ADJUSTED (EFFECTIVE ON SUCH RECORD DATE) TO
EQUAL THE PRODUCT OF SUCH EXERCISE PRICE TIMES A FRACTION OF WHICH THE
DENOMINATOR SHALL BE THE AVERAGE OF THE CLOSING PRICES FOR THE FIVE TRADING DAYS
IMMEDIATELY PRIOR TO (BUT NOT INCLUDING) SUCH RECORD DATE AND OF WHICH THE
NUMERATOR SHALL BE SUCH AVERAGE LESS THE THEN FAIR MARKET VALUE OF THE
DISTRIBUTED PROPERTY DISTRIBUTED IN RESPECT OF  ONE OUTSTANDING SHARE OF COMMON
STOCK, AS DETERMINED BY THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
THAT REGULARLY EXAMINE THE FINANCIAL STATEMENTS OF THE COMPANY (AN
“APPRAISER”).  IN SUCH EVENT, THE HOLDER, AFTER RECEIPT OF THE

 

4

--------------------------------------------------------------------------------


 

determination by the Appraiser, shall have the right to select an additional
appraiser (which shall be a nationally recognized accounting firm), in which
case such fair market value shall be deemed to equal the average of the values
determined by each of the Appraiser and such appraiser.  As an alternative to
the foregoing adjustment to the applicable Exercise Price, at the request of any
Holder delivered before the 90th day after the record date fixed for
determination of stockholders entitled to receive such distribution, the Company
will hold the Distributed Property in escrow and deliver to such Holder, the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date within 3 Trading
Day following exercise of this Warrant.


 


(C)           FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, (I) THE COMPANY EFFECTS ANY MERGER OR CONSOLIDATION OF THE COMPANY
WITH OR INTO ANOTHER PERSON, (II) THE COMPANY EFFECTS ANY SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF RELATED TRANSACTIONS,
(III) ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE COMPANY OR ANOTHER
PERSON) IS COMPLETED PURSUANT TO WHICH HOLDERS OF COMMON STOCK ARE PERMITTED TO
TENDER OR EXCHANGE THEIR SHARES FOR OTHER SECURITIES, CASH OR PROPERTY, OR (IV)
THE COMPANY EFFECTS ANY RECLASSIFICATION OF THE COMMON STOCK OR ANY COMPULSORY
SHARE EXCHANGE PURSUANT TO WHICH THE COMMON STOCK IS EFFECTIVELY CONVERTED INTO
OR EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY (OTHER THAN AS A RESULT OF A
SUBDIVISION OR COMBINATION OF SHARES OF COMMON STOCK COVERED BY SECTION 9(A)
ABOVE) (IN ANY SUCH CASE, A “FUNDAMENTAL TRANSACTION”), THEN THE HOLDER SHALL
HAVE THE RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME
AMOUNT AND KIND OF SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED
TO RECEIVE UPON THE OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN,
IMMEDIATELY PRIOR TO SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF
WARRANT SHARES THEN ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE
“ALTERNATE CONSIDERATION”).  THE AGGREGATE EXERCISE PRICE FOR THIS WARRANT WILL
NOT BE AFFECTED BY ANY SUCH FUNDAMENTAL TRANSACTION, BUT THE COMPANY SHALL
APPORTION SUCH AGGREGATE EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A
REASONABLE MANNER REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF
THE ALTERNATE CONSIDERATION.  IF HOLDERS OF COMMON STOCK ARE GIVEN ANY CHOICE AS
TO THE SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION,
THEN THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION
IT RECEIVES UPON ANY EXERCISE OF THIS WARRANT FOLLOWING SUCH FUNDAMENTAL
TRANSACTION.  AT THE HOLDER’S REQUEST, ANY SUCCESSOR TO THE COMPANY OR SURVIVING
ENTITY IN SUCH FUNDAMENTAL TRANSACTION SHALL ISSUE TO THE HOLDER A NEW WARRANT
CONSISTENT WITH THE FOREGOING PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT TO
PURCHASE THE ALTERNATE CONSIDERATION FOR THE AGGREGATE EXERCISE PRICE UPON
EXERCISE THEREOF.  THE TERMS OF ANY AGREEMENT PURSUANT TO WHICH A FUNDAMENTAL
TRANSACTION IS EFFECTED SHALL INCLUDE TERMS REQUIRING ANY SUCH SUCCESSOR OR
SURVIVING ENTITY TO COMPLY WITH THE PROVISIONS OF THIS PARAGRAPH (C) AND
INSURING THAT THIS WARRANT (OR ANY SUCH REPLACEMENT SECURITY) WILL BE SIMILARLY
ADJUSTED UPON ANY SUBSEQUENT TRANSACTION ANALOGOUS TO A FUNDAMENTAL
TRANSACTION.  IF ANY FUNDAMENTAL TRANSACTION CONSTITUTES OR RESULTS IN A “GOING
PRIVATE” TRANSACTION AS DEFINED IN RULE 13E-3 UNDER THE EXCHANGE ACT, THEN AT
THE REQUEST OF THE HOLDER DELIVERED BEFORE THE 90TH DAY AFTER SUCH FUNDAMENTAL
TRANSACTION, THE COMPANY (OR ANY SUCH SUCCESSOR OR SURVIVING ENTITY) WILL
PURCHASE THIS WARRANT FROM THE HOLDER FOR A PURCHASE PRICE, PAYABLE IN CASH
WITHIN FIVE TRADING DAYS AFTER SUCH REQUEST (OR, IF LATER, ON THE EFFECTIVE DATE
OF THE FUNDAMENTAL TRANSACTION), EQUAL TO THE BLACK SCHOLES VALUE OF THE
REMAINING UNEXERCISED PORTION OF THIS WARRANT ON THE DATE OF SUCH REQUEST.

 

5

--------------------------------------------------------------------------------


 


(D)           SUBSEQUENT EQUITY SALES.


 


(I)            IF, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, THE COMPANY OR
ANY SUBSIDIARY ISSUES ADDITIONAL SHARES OF COMMON STOCK OR RIGHTS, WARRANTS,
OPTIONS OR OTHER SECURITIES OR DEBT CONVERTIBLE, EXERCISABLE OR EXCHANGEABLE FOR
SHARES OF COMMON STOCK OR OTHERWISE ENTITLING ANY PERSON TO ACQUIRE SHARES OF
COMMON STOCK (COLLECTIVELY, “COMMON STOCK EQUIVALENTS”) AT AN EFFECTIVE NET
PRICE TO THE COMPANY PER SHARE OF COMMON STOCK (THE “EFFECTIVE PRICE”) LESS THAN
$6.72 (“ADJUSTMENT PRICE”), THEN THE EXERCISE PRICE SHALL BE REDUCED TO EQUAL
THE PRODUCT OF (A) THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
ISSUANCE OF COMMON STOCK OR COMMON STOCK EQUIVALENTS TIMES (B) A FRACTION, THE
NUMERATOR OF WHICH IS THE SUM OF (1) THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING IMMEDIATELY PRIOR TO SUCH ISSUANCE, PLUS (2) THE NUMBER OF SHARES OF
COMMON STOCK WHICH THE AGGREGATE EFFECTIVE PRICE OF THE COMMON STOCK ISSUED (OR
DEEMED TO BE ISSUED) WOULD PURCHASE AT THE ADJUSTMENT PRICE, AND THE DENOMINATOR
OF WHICH IS THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING OR DEEMED
TO BE OUTSTANDING IMMEDIATELY AFTER SUCH ISSUANCE.  FOR PURPOSES OF THIS
PARAGRAPH, IN CONNECTION WITH ANY ISSUANCE OF ANY COMMON STOCK EQUIVALENTS, (A)
THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK POTENTIALLY ISSUABLE AT ANY TIME
UPON CONVERSION, EXERCISE OR EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS (THE
“DEEMED NUMBER”) SHALL BE DEEMED TO BE OUTSTANDING UPON ISSUANCE OF SUCH COMMON
STOCK EQUIVALENTS, (B) THE EFFECTIVE PRICE APPLICABLE TO SUCH COMMON STOCK SHALL
EQUAL THE MINIMUM DOLLAR VALUE OF CONSIDERATION PAYABLE TO THE COMPANY TO
PURCHASE SUCH COMMON STOCK EQUIVALENTS AND TO CONVERT, EXERCISE OR EXCHANGE THEM
INTO COMMON STOCK (NET OF ANY DISCOUNTS, FEES, COMMISSIONS AND OTHER EXPENSES),
DIVIDED BY THE DEEMED NUMBER, (C) NO FURTHER ADJUSTMENT SHALL BE MADE TO THE
EXERCISE PRICE UPON THE ACTUAL ISSUANCE OF COMMON STOCK UPON CONVERSION,
EXERCISE OR EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS, AND (D) TO THE EXTENT
THAT ANY SUCH COMMON STOCK EQUIVALENTS EXPIRE BEFORE FULLY CONVERTED, EXERCISED
OR EXCHANGED, THE EXERCISE PRICE WILL BE READJUSTED TO REFLECT SUCH EXPIRATION.


 


(II)           IF, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, THE COMPANY OR
ANY SUBSIDIARY ISSUES COMMON STOCK EQUIVALENTS WITH AN EFFECTIVE PRICE OR A
NUMBER OF UNDERLYING SHARES THAT FLOATS OR RESETS OR OTHERWISE VARIES OR IS
SUBJECT TO ADJUSTMENT BASED (DIRECTLY OR INDIRECTLY) ON MARKET PRICES OF THE
COMMON STOCK (A “FLOATING PRICE SECURITY”), THEN FOR PURPOSES OF APPLYING THE
PRECEDING PARAGRAPH IN CONNECTION WITH ANY SUBSEQUENT EXERCISE, THE EFFECTIVE
PRICE WILL BE DETERMINED SEPARATELY ON EACH EXERCISE DATE AND WILL BE DEEMED TO
EQUAL THE LOWEST EFFECTIVE PRICE AT WHICH ANY HOLDER OF SUCH FLOATING PRICE
SECURITY IS ENTITLED TO ACQUIRE COMMON STOCK ON SUCH EXERCISE DATE (REGARDLESS
OF WHETHER ANY SUCH HOLDER ACTUALLY ACQUIRES ANY SHARES ON SUCH DATE).


 


(III)          NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT WILL BE MADE UNDER
THIS PARAGRAPH (D) IN RESPECT OF ANY EXCLUDED STOCK.


 


(E)           NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO PARAGRAPHS (A), (B) OR (D) OF THIS SECTION, THE
NUMBER OF WARRANT SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT
SHALL BE INCREASED OR DECREASED PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT
THE AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR

 

6

--------------------------------------------------------------------------------


 


THE INCREASED OR DECREASED NUMBER OF WARRANT SHARES SHALL BE THE SAME AS THE
AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(F)            CALCULATIONS.  ALL CALCULATIONS UNDER THIS SECTION 9 SHALL BE
MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE, AS APPLICABLE.  THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE
SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE SALE OR
ISSUANCE OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON
STOCK.


 


(G)           NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH ADJUSTMENT
PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL PROMPTLY COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT OF THE ADJUSTED
EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR OTHER SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE), DESCRIBING THE
TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE COMPANY WILL
PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE
COMPANY’S TRANSFER AGENT.


 


(H)           NOTICE OF CORPORATE EVENTS.  IF THE COMPANY (I) DECLARES A
DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER PROPERTY IN
RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY GRANTING OF RIGHTS
OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF THE COMPANY OR ANY
SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY AGREEMENT CONTEMPLATING
OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL TRANSACTION OR (III)
AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE AFFAIRS
OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE HOLDER A NOTICE DESCRIBING
THE MATERIAL TERMS AND CONDITIONS OF SUCH TRANSACTION, AT LEAST 20 CALENDAR DAYS
PRIOR TO THE APPLICABLE RECORD OR EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO
HOLD COMMON STOCK IN ORDER TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH
TRANSACTION, AND THE COMPANY WILL TAKE ALL STEPS REASONABLY NECESSARY IN ORDER
TO INSURE THAT THE HOLDER IS GIVEN THE PRACTICAL OPPORTUNITY TO EXERCISE THIS
WARRANT PRIOR TO SUCH TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH
TRANSACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY
DEFECT THEREIN SHALL NOT AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO
BE DESCRIBED IN SUCH NOTICE.


 


10.           PAYMENT OF EXERCISE PRICE.  THE HOLDER SHALL PAY THE EXERCISE
PRICE IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED, HOWEVER, THAT IF, ON ANY
EXERCISE DATE OCCURRING AFTER THE EFFECTIVE DATE OF THE INITIAL UNDERLYING
SHARES REGISTRATION STATEMENT, THE UNDERLYING SHARES REGISTRATION STATEMENT IS
NOT EFFECTIVE, THE HOLDER MAY SATISFY ITS OBLIGATION TO PAY THE EXERCISE PRICE
THROUGH A “CASHLESS EXERCISE,” IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE
HOLDER THE NUMBER OF WARRANT SHARES DETERMINED AS FOLLOWS:

 

 

X = Y [(A-B)/A]

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

7

--------------------------------------------------------------------------------


 

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 


11.           LIMITATION ON EXERCISE.  (A)  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
ACQUIRED BY THE HOLDER UPON ANY EXERCISE OF THIS WARRANT (OR OTHERWISE IN
RESPECT HEREOF) SHALL BE LIMITED TO THE EXTENT NECESSARY TO INSURE THAT,
FOLLOWING SUCH EXERCISE (OR OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF
COMMON STOCK THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY
OTHER PERSONS WHOSE BENEFICIAL OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED
WITH THE HOLDER’S FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT
EXCEED 4.999% (THE “MAXIMUM PERCENTAGE”) OF THE TOTAL NUMBER OF ISSUED AND
OUTSTANDING SHARES OF COMMON STOCK (INCLUDING FOR SUCH PURPOSE THE SHARES OF
COMMON STOCK ISSUABLE UPON SUCH EXERCISE).  EACH DELIVERY OF AN EXERCISE NOTICE
BY A HOLDER WILL CONSTITUTE A REPRESENTATION BY SUCH HOLDER THAT IT HAS
EVALUATED THE LIMITATION SET FORTH IN THIS PARAGRAPH AND DETERMINED THAT
ISSUANCE OF THE FULL NUMBER OF WARRANT SHARES REQUESTED IN SUCH EXERCISE NOTICE
IS PERMITTED UNDER THIS PARAGRAPH.  FOR SUCH PURPOSES, BENEFICIAL OWNERSHIP
SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.  EACH DELIVERY OF AN EXERCISE
NOTICE HEREUNDER WILL CONSTITUTE A REPRESENTATION BY THE HOLDER THAT IT HAS
EVALUATED THE LIMITATION SET FORTH IN THIS PARAGRAPH AND DETERMINED THAT
ISSUANCE OF THE FULL NUMBER OF WARRANT SHARES REQUESTED IN SUCH EXERCISE NOTICE
IS PERMITTED UNDER THIS PARAGRAPH.  THE COMPANY’S OBLIGATION TO ISSUE SHARES OF
COMMON STOCK IN EXCESS OF THE LIMITATION REFERRED TO IN THIS SECTION SHALL BE
SUSPENDED (AND SHALL NOT TERMINATE OR EXPIRE NOTWITHSTANDING ANY CONTRARY
PROVISIONS HEREOF) UNTIL SUCH TIME, IF ANY, AS SUCH SHARES OF COMMON STOCK MAY
BE ISSUED IN COMPLIANCE WITH SUCH LIMITATION.  BY WRITTEN NOTICE TO THE COMPANY,
THE HOLDER MAY WAIVE THE PROVISIONS OF THIS SECTION OR INCREASE OR DECREASE THE
MAXIMUM PERCENTAGE TO ANY OTHER PERCENTAGE SPECIFIED IN SUCH NOTICE, BUT (I) ANY
SUCH WAIVER OR INCREASE WILL NOT BE EFFECTIVE UNTIL THE 61ST DAY AFTER SUCH
NOTICE IS DELIVERED TO THE COMPANY, AND (II) ANY SUCH WAIVER OR INCREASE OR
DECREASE WILL APPLY ONLY TO THE HOLDER AND NOT TO ANY OTHER HOLDER OF WARRANTS.


 

(b)           Notwithstanding anything to the contrary contained herein, the
maximum number of shares of Common Stock that the Company may issue pursuant to
the Transaction Documents at an effective purchase price less than the Closing
Price on the Trading Day immediately preceding the Closing Date equals 5,121,877
shares (the “Issuable Maximum”), unless the Company obtains shareholder approval
in accordance with the rules and regulations of the Trading Market.  If, at the
time any Holder requests an exercise of any of the Warrants, the Actual Minimum
(excluding any shares issued or issuable at an effective purchase price in
excess of the Closing Price on the Trading Day immediately preceding the Closing
Date) exceeds the Issuable Maximum (and if the Company has not previously
obtained the required

 

8

--------------------------------------------------------------------------------


 

shareholder approval), then the Company shall issue to the Holder requesting
such exercise a number of shares of Common Stock not exceeding such Holder’s
pro-rata portion of the Issuable Maximum (based on such Holder’s share
(vis-à-vis other Holders) of the aggregate purchase price paid under the
Purchase Agreement and taking into account any Warrant Shares previously issued
to such Holder), and the remainder of the Warrant Shares issuable in connection
with such exercise or conversion (if any) shall constitute “Excess Shares”
pursuant to Section 11(c) below.  For the purposes hereof, “Actual Minimum”
shall mean, as of any date, the maximum aggregate number of shares of Common
Stock then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any Underlying Shares issuable upon exercise in
full of all Warrants, ignoring any limits on the number of shares of Common
Stock that may be owned by a Holder at any one time.

 

(c)           In the event that any Holder’s receipt of shares of Common Stock
upon exercise of this Warrant is restricted based on the Issuable Maximum, the
Company shall either: (i) use best efforts to obtain the required shareholder
approval necessary to permit the issuance of such Excess Shares as soon as is
reasonably possible, but in any event not later than the 75th day after the
event giving rise to such Excess Shares, or (ii) within five Trading Days after
such event, pay cash to such Holder, as liquidated damages and not as a penalty,
in an amount equal to the Black Scholes value of this Warrant with respect to
the portion of this Warrant which is unexercisable due to the Issuable Maximum
after giving effect to the limitations in Section 11(b), measured as of the date
of such event or, if greater, the date of payment (such difference, the “Cash
Amount”).  No shares of Common Stock that were issued pursuant to the
Transaction Documents may be entitled to vote to approve the issuance of such
Excess Shares.  If the Company elects the first option under the first sentence
of this Section 11(c) and the Company fails to obtain the required shareholder
approval on or prior to the 75th day after such event, then within five Trading
Days after such 75th day, the Company shall pay the Cash Amount to such Holder,
as liquidated damages and not as a penalty.  The portion of this Warrant in
respect of which the Cash Amount has been paid shall be cancelled and retired
and the Company shall have no further obligation with respect thereto.

 


12.           CALL RIGHT.


 


(A)           SUBJECT TO THE PROVISIONS OF THIS SECTION 12, IF AT ANY TIME AFTER
THE EFFECTIVE DATE, THE CLOSING PRICE OF THE COMMON STOCK ON THE NASDAQ NATIONAL
MARKET IS EQUAL TO OR ABOVE 140% OF THE EXERCISE PRICE (AS ADJUSTED FOR ANY
STOCK SPLITS, STOCK COMBINATIONS, STOCK DIVIDENDS AND OTHER SIMILAR EVENTS) (THE
“THRESHOLD PRICE”) FOR EACH OF ANY THIRTY CONSECUTIVE TRADING DAYS, THEN THE
COMPANY SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION (THE “CALL RIGHT”), ON 10
TRADING DAYS PRIOR WRITTEN NOTICE TO THE HOLDER, TO CANCEL ANY UNEXERCISED
PORTION OF THIS WARRANT FOR WHICH AN EXERCISE NOTICE HAS NOT YET BEEN DELIVERED
PRIOR TO THE CANCELLATION DATE (THE “CALL AMOUNT”).


 


(B)           TO EXERCISE THE CALL RIGHT, THE COMPANY SHALL DELIVER TO THE
HOLDER AN IRREVOCABLE WRITTEN NOTICE (A “CALL NOTICE”) INDICATING THE CALL
AMOUNT.  THE DATE THAT THE COMPANY DELIVERS THE CALL NOTICE TO THE HOLDER SHALL
BE REFERRED TO AS THE “CALL DATE.”  WITHIN 10 TRADING DAYS OF RECEIPT OF THE
CALL NOTICE, AND PROVIDED THAT THE HOLDER IS PERMITTED TO EXERCISE THIS WARRANT
PURSUANT TO SECTION 4(A) ABOVE, THE HOLDER MAY EXERCISE THIS WARRANT IN WHOLE OR
IN PART IN ACCORDANCE WITH SECTION 4(B) ABOVE.  ANY PORTION OF THE CALL AMOUNT
THAT IS

 

9

--------------------------------------------------------------------------------


 


NOT EXERCISED BY 6:30 P.M. (NEW YORK CITY TIME) ON THE 10TH TRADING DAY
FOLLOWING THE DATE OF RECEIPT OF THE CALL NOTICE (THE “CANCELLATION DATE”) SHALL
BE CANCELLED.  ANY UNEXERCISED PORTION OF THIS WARRANT TO WHICH THE CALL NOTICE
DOES NOT PERTAIN (THE “REMAINING PORTION”) WILL BE UNAFFECTED BY SUCH CALL
NOTICE.  THE COMPANY COVENANTS AND AGREES THAT IT WILL HONOR ANY EXERCISE NOTICE
WITH RESPECT TO THE CALL AMOUNT THAT IS TENDERED TO THE COMPANY FROM THE TIME OF
DELIVERY OF THE CALL NOTICE THROUGH AND INCLUDING 6:30 P.M. (NEW YORK CITY TIME)
ON THE REDEMPTION DATE.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
WARRANT, UNLESS WAIVED IN WRITING BY THE HOLDER, THE COMPANY MAY NOT DELIVER A
CALL NOTICE OR REQUIRE THE CANCELLATION OF ANY UNEXERCISED CALL AMOUNT (AND ANY
CALL NOTICE WILL BE VOID) UNLESS FROM THE BEGINNING OF THE THIRTY (30)
CONSECUTIVE TRADING DAYS USED TO DETERMINE WHETHER THE COMMON STOCK HAS ACHIEVED
THE THRESHOLD PRICE THROUGH THE DATE ON WHICH THE HOLDER EXERCISES THE CALL
AMOUNT (THE “CALL PERIOD”) (I) THE COMPANY SHALL HAVE HONORED IN ACCORDANCE WITH
THE TERMS OF THIS WARRANT ANY EXERCISE NOTICE DELIVERED BY 6:30 P.M. (NEW YORK
CITY TIME) ON THE CALL DATE, (II) THE REGISTRATION STATEMENT SHALL BE EFFECTIVE
AS TO ALL UNDERLYING SHARES AND THE PROSPECTUS THEREUNDER AVAILABLE FOR USE BY
THE HOLDER FOR THE RESALE ALL SUCH UNDERLYING SHARES, (III) THE CLOSING PRICE ON
EACH TRADING DAY DURING THE CALL PERIOD IS GREATER THAN THE THRESHOLD PRICE AND
(IV) THE EQUITY CONDITIONS ARE SATISFIED WITH RESPECT TO ALL COMMON STOCK AND
UNDERLYING SHARES THEN ISSUABLE UPON CONVERSION IN FULL OF ALL THE OUTSTANDING
SERIES B PREFERRED STOCK AND WARRANTS.


 


(D)           UPON THE EARLIER OF (I) THE EXERCISE OF THE WARRANT PURSUANT TO
THE CALL NOTICE IN SECTION 12(B) OR (II) THE CANCELLATION DATE, THE COMPANY
SHALL ISSUE AND DELIVER TO THE HOLDER AN EXCHANGE WARRANT (THE “EXCHANGE
WARRANT”) ENTITLING THE HOLDER TO PURCHASE UP TO SUCH NUMBER OF SHARES OF COMMON
STOCK EQUAL TO THE CALL AMOUNT AND CONTAINING THE SAME TERMS AND CONDITIONS AS
THIS WARRANT EXCEPT THAT (X) THE MATURITY DATE OF THE EXCHANGE WARRANT SHALL BE
SEVEN (7) YEARS FROM THE DATE OF ISSUANCE OF SUCH EXCHANGE WARRANT, AND (Y) THE
EXERCISE PRICE SHALL EQUAL 130% OF THE ARITHMETIC AVERAGE OF THE VOLUME WEIGHTED
AVERAGE PRICES FOR THE FIVE TRADING DAYS PRECEDING THE CANCELLATION DATE.  IF
THE COMPANY FAILS TO DELIVER AN EXCHANGE WARRANT WHEN DUE UNDER THIS SECTION
12(D), AT HOLDER’S OPTION, THE CALL NOTICE ISSUED PURSUANT TO THE COMPANY’S
RIGHT UNDER SECTION 12(B) SHALL BE VOID AND OF NO EFFECT.


 


(E)           IN THE EVENT THAT AT ANY TIME AFTER THE EFFECTIVE DATE THE CLOSING
PRICE OF THE COMPANY’S COMMON STOCK ON THE NASDAQ NATIONAL MARKET IS EQUAL TO OR
ABOVE THRESHOLD PRICE FOR EACH OF ANY THIRTY CONSECUTIVE TRADING DAYS, THEN THE
HOLDER SHALL HAVE THE RIGHT, BUT NOT OBLIGATION, TO REQUIRE THE COMPANY TO ISSUE
A CALL NOTICE PURSUANT TO SECTION 12(B) TO REDEEM ALL OR ANY PORTION OF THE
UNEXERCISED PORTION OF THIS WARRANT IN ACCORDANCE WITH THIS SECTION 12.


 


13.           FRACTIONAL SHARES.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
CAUSE TO BE ISSUED FRACTIONAL WARRANT SHARES ON THE EXERCISE OF THIS WARRANT. 
IF ANY FRACTION OF A WARRANT SHARE WOULD, EXCEPT FOR THE PROVISIONS OF THIS
SECTION, BE ISSUABLE UPON EXERCISE OF THIS WARRANT, THE NUMBER OF WARRANT SHARES
TO BE ISSUED WILL BE ROUNDED UP TO THE NEAREST WHOLE SHARE.


 


14.           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER (INCLUDING WITHOUT LIMITATION ANY EXERCISE NOTICE) SHALL BE
IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS

 

10

--------------------------------------------------------------------------------


 


DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR
TO 6:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY
AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT
A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY,
(III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES OR
COMMUNICATIONS SHALL BE AS SET FORTH IN THE PURCHASE AGREEMENT.


 


15.           WARRANT AGENT.  THE COMPANY SHALL SERVE AS WARRANT AGENT UNDER
THIS WARRANT.  UPON 30 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW
WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW WARRANT AGENT
MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY CONSOLIDATION TO WHICH THE
COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH
THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS
CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR WARRANT
AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY SUCH SUCCESSOR WARRANT
AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS WARRANT AGENT TO BE
MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S LAST
ADDRESS AS SHOWN ON THE WARRANT REGISTER.


 


16.           MISCELLANEOUS.


 


(A)           SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH ON THE FIRST
PAGE HEREOF AND IN THE PURCHASE AGREEMENT, THIS WARRANT MAY BE ASSIGNED BY THE
HOLDER.  THIS WARRANT MAY NOT BE ASSIGNED BY THE COMPANY EXCEPT TO A SUCCESSOR
IN THE EVENT OF A FUNDAMENTAL TRANSACTION.  THIS WARRANT SHALL BE BINDING ON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  SUBJECT TO THE PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE
CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER THIS WARRANT.  THIS WARRANT
MAY BE AMENDED ONLY IN WRITING SIGNED BY THE COMPANY AND THE HOLDER AND THEIR
SUCCESSORS AND ASSIGNS.


 


(B)           THE COMPANY WILL NOT, BY AMENDMENT OF ITS GOVERNING DOCUMENTS OR
THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR
SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT,
BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS
AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER
TO PROTECT THE RIGHTS OF THE HOLDER AGAINST IMPAIRMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY (I) WILL NOT INCREASE THE PAR VALUE OF
ANY WARRANT SHARES ABOVE THE AMOUNT PAYABLE THEREFOR ON SUCH EXERCISE, (II) WILL
TAKE ALL SUCH ACTION AS MAY BE REASONABLY NECESSARY OR APPROPRIATE IN ORDER THAT
THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE WARRANT
SHARES ON THE EXERCISE OF THIS WARRANT, AND (III) WILL NOT CLOSE ITS SHAREHOLDER
BOOKS OR RECORDS IN ANY MANNER WHICH INTERFERES WITH THE TIMELY EXERCISE OF THIS
WARRANT.


 


(C)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE

 

11

--------------------------------------------------------------------------------


 


EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.


 


(D)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


 


(E)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS WARRANT SHALL BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS WARRANT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To:  Arena Pharmaceuticals, Inc.

 

The undersigned is the Holder of Warrant No.                (the “Warrant”)
issued by Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

1.                               THE WARRANT IS CURRENTLY EXERCISABLE TO
PURCHASE A TOTAL OF                              WARRANT SHARES.

 

2.                               THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS
RIGHT TO PURCHASE                                    WARRANT SHARES PURSUANT TO
THE WARRANT.

 

3.                               THE HOLDER INTENDS THAT PAYMENT OF THE EXERCISE
PRICE SHALL BE MADE AS (CHECK ONE):

 

                “Cash Exercise”

 

                “Cashless Exercise”

 

4.                               IF THE HOLDER HAS ELECTED A CASH EXERCISE, THE
HOLDER SHALL PAY THE SUM OF $                         TO THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

 

5.                               PURSUANT TO THIS EXERCISE, THE COMPANY SHALL
DELIVER TO THE HOLDER                                WARRANT SHARES IN
ACCORDANCE WITH THE TERMS OF THE WARRANT.

 

6.                               FOLLOWING THIS EXERCISE, THE WARRANT SHALL BE
EXERCISABLE TO PURCHASE A TOTAL OF                              WARRANT SHARES.

 

 

Dated:                  ,

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Warrant to purchase                           shares
of Common Stock of Arena Pharmaceuticals, Inc. to which the within Warrant
relates and appoints                                  attorney to transfer said
right on the books of Arena Pharmaceuticals, Inc. with full power of
substitution in the premises.

 

 

 

 

 

 

 

Dated:                      ,

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------
